 

Exhibit 10.1

 

AMENDMENT NO. 2 TO
LOAN AGREEMENT

 

THIS AMENDMENT NO. 2 TO LOAN AGREEMENT (this “Amendment”), is made and entered
into as of July 2, 2015 (the “Effective Date”), by and between UNITED
DEVELOPMENT FUNDING IV, a Maryland real estate investment trust (the
“Borrower”), and WATERFALL EDEN MASTER FUND, LTD., WATERFALL SANDSTONE FUND, LP
and HEDCO ABS, LTD. (collectively, the “Lender”).

 

RECITALS

 

WHEREAS, the Borrower has entered into a Loan Agreement, dated as of July 2,
2014, as amended by Amendment No. 1 thereto dated as of October 14, 2014 (as
amended from time to time, the “Loan Agreement”) with Waterfall Finance 4, LLC
(the “Original Lender”);

 

WHEREAS, effective as of January 20, 2015, pursuant to an Assignment and
Assumption Agreement by and among the Borrower, the Original Lender and the
Lender, the Original Lender has assigned to the Lender all of its rights and
obligations as a lender under the Loan Agreement, the Loan Documents and any
other documents or instruments delivered pursuant thereto; and

 

WHEREAS, the parties hereto desire to amend the Loan Agreement as provided
herein.

 

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties to this Amendment hereby agree as follows:

 

Article I 



 

DEFINITIONS

 

Capitalized terms used and not otherwise defined herein have the respective
meanings assigned to such terms in the Loan Agreement.

 

Article II

 

AMENDMENTS TO THE LOAN AGREEMENT

 

Section 2.01         Amendments to Defined Terms.

 

(a)The defined term “Note” in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 

““Note” means the Amended and Restated Promissory Note dated as of July 2, 2015
in the original principal amount of the Committed Sum executed by Borrower and
payable to the order of Lender, in form and substance satisfactory to Lender,
and all renewals, amendments, extensions, replacements, increases and
modifications thereof.”

 

 

 

  

(b)A new defined term “Qualified Financing Transaction” is hereby added to
Section 1.1 of the Loan Agreement to read as follows:

 

““Qualified Financing Transaction” means one or more or a series of financing
transactions in which the Borrower raises gross proceeds of not less than
$50,000,000 (Fifty Million Dollars) pursuant to the issuance of debt or equity
securities; provided that such securities are issued on terms reasonably
satisfactory to Lender in its sole discretion.”

 

Section 2.02         Amendments to Operative Provisions. Section 7.15 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

 

“7.15         Prepayment of Indebtedness. The Borrower may not prepay the
Indebtedness prior to the Maturity Date; provided that if the Borrower
consummates a Qualifying Financing Transaction prior to the Maturity Date, the
Borrower shall use the proceeds of such Qualifying Financing Transaction to
prepay the Indebtedness without prepayment fee or penalty. During the Extension
Period, the borrower may prepay the Indebtedness without fee or penalty.”

 

Article III

 

CONDITIONS PRECEDENT TO AMENDMENT OF THE LOAN AGREEMENT

 

Section 3.01         As a condition precedent to the effectiveness of this
Amendment, the Lender shall have received the following items from Borrower:

 

Section 3.02         A bring-down opinion of Borrower’s counsel with respect to
the opinion delivered by such counsel in connection with the closing of the
Original Loan Agreement; and

 

Section 3.03         An amendment fee in the amount of $175,000.

 

Article IV

 

MISCELLANEOUS

 

Section 4.01         Loan Agreement in Full Force and Effect as Amended. Except
as specifically amended hereby, all of the terms and conditions of the Loan
Agreement shall remain in full force and effect. All references to the Loan
Agreement in any other document or instrument shall be deemed to mean such Loan
Agreement as amended by this Amendment. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Lender under the Loan Agreement, nor constitute a waiver of
any provision contained therein, except as specifically set forth herein. This
Amendment shall not constitute a novation of the Loan Agreement but shall
constitute an amendment thereof. The parties hereto agree to be bound by the
terms and obligations of the Loan Agreement, as amended by this Amendment, as
though the terms and obligations of this Amendment were set forth in the Loan
Agreement.

 

Section 4.02         Reaffirmation of Covenants, Representations and Warranties.
Upon the effectiveness of this Amendment, the Borrower hereby reaffirms all of
its covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
date of this Amendment.

 

2

 

  

Section 4.03         Representations and Warranties. The Borrower hereby
represents and warrants that (i) this Amendment constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms and (ii)
upon the effectiveness of this Amendment, no Default or Event of Default shall
exist under the Loan Agreement.

 

Section 4.04         Prior Understandings. This Amendment sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior understandings and agreements, written or oral.

 

Section 4.05         Counterparts. This Amendment may be executed in any number
of counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.

 

Section 4.06         Successors and Assigns. This Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

Section 4.07         Headings. The Section headings in this Amendment are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Amendment or any provision hereof.

 

Section 4.08         GOVERNING LAW; VENUE. THIS AMENDMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS
AMENDMENT, THE RELATIONSHIP OF THE PARTIES HERETO AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN §5-1401 AND
§5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES HERETO
HEREBY AGREES TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK,
LOCATED IN THE BOROUGH OF MANHATTAN AND THE FEDERAL COURTS LOCATED WITHIN THE
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN. EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY OBJECTION BASED UPON FORUM NON-CONVENIENS, AND ANY OBJECTION TO VENUE
OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

 

Section 4.09         Waiver of Notice. Each of the parties hereto hereby waives
any notice in connection with the execution and delivery of this Amendment.

 

Section 4.10         Effectiveness. Subject to the satisfaction of the
conditions precedent set forth in Article III, this Amendment shall be effective
as of the Effective Date.

 

3

 

  

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  UNITED DEVELOPMENT FUNDING IV       By: /s/ Hollis Greenlaw   Name: Hollis
Greenlaw   Title: Chief Executive Officer         WATERFALL EDEN MASTER FUND,
LTD.         By: /s/ Kenneth Nick   Name: Kenneth Nick   Title: Authorized
Person         WATERFALL SANDSTONE FUND, LP         By: /s/ Kenneth Nick   Name:
Kenneth Nick   Title: Authorized Person         HEDCO ABS, LTD.         By: /s/
Kenneth Nick   Name: Kenneth Nick   Title: Authorized Person

 

 

 

 

